Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 18 and 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7 – 10, 12, 13, 16 – 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2011/0187433 A1; hereinafter Baumann). Baumann is cited by the Applicant.
Regarding Claim 1, Baumann discloses a semiconductor integrated circuit (IC) (Fig. 1, item 114) comprising: 

    PNG
    media_image1.png
    594
    576
    media_image1.png
    Greyscale

a time-to-digital converter (TDC) (Fig. 1, TDC 122).
But Fig. 1 of  Baumann does not specifically teach wherein time inputs to the TDC are (i) at least one input to an input/output (I/O) buffer of a pad of the IC, and (ii) at least one output from the I/O buffer; a digital comparator circuit electrically configured to: 
(a) receive a stream of digital output values from the TDC, 
(b) compare each value of the stream to at least one previous value in the stream, and 

However the embodiment of Fig. 2 of Baumann suggests wherein time inputs to the TDC are (i) at least one input to an input/output (I/O) buffer of a pad of the IC (Fig. 2 and para [0046]; the one or more non-inverting delay elements 210-222 may comprise operational amplifiers, buffers, or a combination thereof), and (ii) at least one output from the I/O buffer (Fig. 2, see the I/O of the one or more non-inverting delay elements 210-222); a digital comparator circuit (Fig. 2, item 240) electrically configured to: 
(a) receive a stream of digital output values from the TDC (Fig. 2, from item 208 to item 240), 
(b) compare each value of the stream to at least one previous value in the stream (Fig. 2 and para [0050]; the evaluation circuit 240 may compare and the evaluation circuit 240, the configuration unit 206, and the programmable delay line 204 form a feedback loop 242 that provides self-calibration of the programmable delay line 204 when conditions associated with a particular integrated circuit change), and 
(c) when the comparison reflects a difference value greater than a threshold, issuing a notification (Fig. 2 and para [0050]; evaluation circuit 240 may generate an output signal to send to the configuration unit 206 indicating that the delay of the programmable delay line 204 should increase or decrease based on the comparison of the output signals of the sampling flip-flops 224-228 with the target value), wherein the threshold is determined by at least one from the group consisting of: (i) a predefined threshold, (ii) a threshold received from an external testing circuit during initial operation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 1 in view of the embodiment of Fig. 2 of Baumann because this circuit may be utilized to estimate at least a portion of a delay of a critical path of an integrated circuit as the IC of Fig. 1 (Baumann, para [0044]).
Regarding Claim 3, the embodiments of Beumann disclose the IC of claim 1, Beumman also suggests wherein the issuing is performed when the difference value is greater than the threshold for a specific number of instances (para [0043]; the delay of the programmable delay line 120 meets and/or exceeds the threshold value, the evaluation circuit of the feedback loop 124 provides an alert or warning signal that may trigger an appropriate countermeasure).
Regarding Claim 4, the embodiments of Beumann disclose the IC of claim 1, Beumman also suggests wherein the issuing is performed when the difference value is greater than the threshold for a specific number of instances within a time window (para [0043]; the measured delay with a threshold delay to determine whether or not to initiate a countermeasure to avoid a timing violation; the countermeasure may include reducing the clock frequency or stopping the clock for a specified number of cycles; the delay of the programmable delay line 120 meets and/or exceeds the threshold value, the evaluation circuit of the feedback loop 124 provides an alert or warning signal that may trigger an appropriate countermeasure).
Claim 7, the embodiments of Beumann disclose the IC of claim 1, Beumman also suggests wherein the digital comparator circuit is implemented on a computerized server, wherein the computerized server is external to the IC (para [0029]; system 100 including a computing device 102 having an integrated circuit with delay monitoring circuitry; the computing device 102 may include a personal computer, a laptop computer, a netbook computer, a personal digital assistant (PDA), other network connected devices, and so forth). 
Regarding Claim 8, the embodiments of Beumann disclose the IC of claim 1, Beumman also suggests wherein the at least one environmental condition comprises at least one from the group consisting of: voltage; and temperature (para [0023]; delay monitoring circuitry may be utilized to minimize or avoid timing violations caused by changes to the supply voltage required by an integrated circuit and/or caused by temperature variations of the integrated circuit by estimating the delay of paths of the integrated circuit under certain conditions). 
Regarding Claim 9, the embodiments of Beumann disclose the IC of claim 1, Beumman also suggests wherein the digital comparator circuit is configured, when the comparison reflects a difference value greater than a threshold, to issue the notification to one or more of the group consisting of: (1) a user of the IC; (11) an alert generating circuit, configured to cause a notification or an alert that can be detected by the user of IC, in response to the notification; (111) an IC disabling circuit, configured to disable a part or a whole of the IC, in response to the notification; and (iv) a lane remapping circuit, configured to cause a lane remapping of at least part of the IC, in response to the notification (para [0043]; the measured delay with a threshold delay to determine whether or not to initiate a countermeasure to avoid a timing violation; the countermeasure may include reducing the clock frequency or stopping the clock for a specified number of cycles; the delay of the programmable delay line 120 meets and/or exceeds the threshold value, the evaluation circuit of the feedback loop 124 provides an alert or warning signal that may trigger an appropriate countermeasure).
Claim 10, Baumann discloses a method for detecting disconnections of an IC pad (Fig. 1, item 114), 
a time-to-digital converter (TDC) (Fig. 1, TDC 122).
But Fig. 1 of  Baumann does not specifically teach comprising: receiving a stream of digital output values from a time-to-digital converter (TDC); comparing each value of the stream to at least one previous value in the stream; and when the comparison reflects a difference value greater than a threshold, issuing a notification, wherein time inputs to the TDC are (i) at least one input to an input/output (I/O) buffer of a pad of the IC, and (ii) at least one output from the I/O buffer, and wherein the threshold is determined by at least one from the group consisting of: (i) a predefined threshold, (ii) a threshold received from an external testing circuit during initial operation of the IC, (iii) a threshold calculated and stored during the initial operation of the IC over a period of time, (iv) a threshold that varies over time, and (v) a threshold that varies with respect to at least one environmental condition.
However the embodiment of Fig. 2 of Baumann suggests comprising: receiving a stream of digital output values from a time-to-digital converter (TDC) (Fig. 2, from item 208 to item 240); comparing each value of the stream to at least one previous value in the stream (Fig. 2 and para [0050]; the evaluation circuit 240 may compare and the evaluation circuit 240, the configuration unit 206, and the programmable delay line 204 form a feedback loop 242 that provides self-calibration of the programmable delay line 204 when conditions associated with a particular integrated circuit change); and when the comparison reflects a difference value greater than a threshold, issuing a notification, 
wherein time inputs to the TDC are (i) at least one input to an input/output (I/O) buffer of a pad of the IC, and (ii) at least one output from the I/O buffer, and wherein the threshold is determined by at least one from the group consisting of: (i) a predefined threshold, (ii) a threshold received from an external testing circuit during initial operation of the IC, (iii) a threshold calculated and stored during the initial operation of the IC over a period of time, (iv) a threshold that varies over time, and (v) a threshold that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 1 in view of the embodiment of Fig. 2 of Baumann because this circuit may be utilized to estimate at least a portion of a delay of a critical path of an integrated circuit as the IC of Fig. 1 (Baumann, para [0044]).
Regarding Claim 12, the embodiments of Beumann disclose the method of claim 10, Beumman also suggests wherein the issuing is performed when the difference value is greater than the threshold for a specific number of instances (para [0043]; the delay of the programmable delay line 120 meets and/or exceeds the threshold value, the evaluation circuit of the feedback loop 124 provides an alert or warning signal that may trigger an appropriate countermeasure). 
Regarding Claim 13, the embodiments of Beumann disclose the method of claim 10, Beumman also suggests wherein the issuing is performed when the difference value is greater than the threshold for a specific number of instances within a time window (para [0043]; the measured delay with a threshold delay to determine whether or not to initiate a countermeasure to avoid a timing violation; the countermeasure may include reducing the clock frequency or stopping the clock for a specified number of cycles; the delay of the programmable delay line 120 meets and/or exceeds the threshold value, the evaluation circuit of the feedback loop 124 provides an alert or warning signal that may trigger an appropriate countermeasure). 
Regarding Claim 16, the embodiments of Beumann disclose the method of claim 10, Beumman also suggests wherein the digital comparator circuit is implemented on a computerized server, wherein the computerized server is external to the IC (para [0029]; system 100 including a computing device 102 
Regarding Claim 17, the embodiments of Beumann disclose the method of claim 10, Beumman also suggests wherein the at least one environmental condition comprises at least one from the group consisting of: voltage; and temperature (para [0023]; delay monitoring circuitry may be utilized to minimize or avoid timing violations caused by changes to the supply voltage required by an integrated circuit and/or caused by temperature variations of the integrated circuit by estimating the delay of paths of the integrated circuit under certain conditions). 
Regarding Claim 18, the embodiments of Beumann disclose the method of claim 10, Beumman also suggests wherein the step of issuing a notification is to one or more of the group consisting of: (1) a user of the IC; (11) cause a notification or an alert that can be detected by the user of IC, in response to the notification; (111) disable a part or a whole of the IC, in response to the notification; and (iv) cause a lane remapping of at least part of the IC, in response to the notification (para [0043]; the measured delay with a threshold delay to determine whether or not to initiate a countermeasure to avoid a timing violation; the countermeasure may include reducing the clock frequency or stopping the clock for a specified number of cycles; the delay of the programmable delay line 120 meets and/or exceeds the threshold value, the evaluation circuit of the feedback loop 124 provides an alert or warning signal that may trigger an appropriate countermeasure).
Regarding Claim 20, Baumann discloses a computer comprising: at least one processor; and a non-transitory computer readable storage medium having encoded thereon program code that is executable by said at least one processor (para [0028]; a system 100 including a computing device 102 having an integrated circuit with delay monitoring circuitry; the computing device 102 may include a 
But Fig. 1 of  Baumann does not specifically teach to: receive a stream of digital output values from a time-to-digital converter (TDC), compare each value of the stream to at least one previous value in the stream, and when the comparison reflects a difference value greater than a threshold, issue a notification, wherein time inputs to the TDC are (1) at least one input to an input/output (I/O) buffer of a pad of the IC, and (ii) at least one output from the I/O buffer, and 6
wherein the threshold is determined by at least one from the group consisting of: (i) a predefined threshold, (11) a threshold received from an external testing circuit during initial operation of the IC, (i11) a threshold calculated and stored during the initial operation of the IC over a period of time, (iv) a threshold that varies over time, and (v) a threshold that varies with respect to at least one environmental condition.
However the embodiment of Fig. 2 of Baumann suggests to: receive a stream of digital output values from a time-to-digital converter (TDC) (Fig. 2, from item 208 to item 240), compare each value of the stream to at least one previous value in the stream (Fig. 2 and para [0050]; the evaluation circuit 240 may compare and the evaluation circuit 240, the configuration unit 206, and the programmable delay line 204 form a feedback loop 242 that provides self-calibration of the programmable delay line 204 when conditions associated with a particular integrated circuit change), and when the comparison reflects a difference value greater than a threshold, issue a notification, wherein time inputs to the TDC are (1) at least one input to an input/output (I/O) buffer of a pad of the IC, and (ii) at least one output from the I/O buffer, and  wherein the threshold is determined by at least one from the group consisting of: (i) a predefined threshold, (ii) a threshold received from an external testing circuit during initial operation of the IC, (iii) a threshold calculated and stored during the initial operation of the IC over a period of time, (iv) a threshold that varies over time, and (v) a threshold that varies with respect to at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the embodiment of Fig. 1 in view of the embodiment of Fig. 2 of Baumann because this circuit may be utilized to estimate at least a portion of a delay of a critical path of an integrated circuit as the IC of Fig. 1 (Baumann, para [0044]).

Allowable Subject Matter
Claims 2, 5, 6, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art of record does not teach claimed limitation: “wherein the time inputs to the TDC are determined from the lower-half of I/O buffer voltage swing using one or more analog comparator circuits” in combination with all other claimed limitations of claim 2.
Regarding Claim 5, the prior art of record does not teach claimed limitation: “wherein the threshold is determined by (iii) a threshold calculated and stored during the initial operation of the IC over a period of time, the IC further comprising an impedance learner configured to receive a stream of digital output values from the TDC during the initial operation of the IC and to determine the threshold based on the stream received during the initial operation” in combination with all other claimed limitations of claim 5.
Regarding Claim 6, the claim would be allowable as it further limit claim 5.
Claim 11, the prior art of record does not teach claimed limitation: “further comprising determining the time inputs to the TDC from the lower-half of I/O buffer voltage swing using one or more analog comparator circuits” in combination with all other claimed limitations of claim 11.
Regarding Claim 14, the prior art of record does not teach claimed limitation: “wherein the threshold is determined by (iii) a threshold calculated and stored during the initial operation of the IC over a period of time, the method further comprising receiving a stream of digital output values from the TDC during the initial operation of the IC and determining the threshold based on the stream received during the initial operation” in combination with all other claimed limitations of claim 14.
Regarding Claim 15, the claim would be allowable as it further limit claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niwa et al. (US 2009/0183043 A1) suggests a semiconductor integrated circuit comprising: a digital circuit which includes a logic circuit configured to perform logical operations on supplied data and a register circuit configured to temporarily retain a logic output from the logic circuit (see claim 1).
Fijibe et al. (US 2011/0109377 A1) teaches a semiconductor integrated circuit, further comprising: an edge detection circuit configured to detect an edge of the multi-level digital signal, and to generate a pulse sequence which is set to a predetermined level every time an edge is detected (see claim 10).
Ozawa et al. (US 2015/0365049 A1) discloses a semiconductor integrated circuit device according to claim 2, wherein the semiconductor integrated circuit device comprises a measurement circuit combined with the first and second terminals of the feedback 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/20/2021